Cook, J.,
dissenting. The majority holds that because the board is a part of the bureau, and because it is not an agency, there is no right to appeal board disciplinary recommendations to the Franklin County Common Pleas Court. But by analyzing the text of the statute creating the board and the text of the *461administrative procedure statutes that are expressly incorporated into the board statutory scheme, I conclude that the majority’s holding is incorrect.1

R.C. 1123.352 Incorporates R.C. Chapter 119

The statute creating the board is the starting point for deciding the question regarding appealability of board orders. That statute, R.C. 4123.352, provides that if the board opts to pursue imposition of a penalty, as the board did here, then the board must conduct the required formal hearing “pursuant to Chapter 119. of the Revised Code and the rules of the bureau.” Notably, the General Assembly referred to the entirety of R.C. Chapter 119 and not just select provisions. Included within that chapter is R.C. 119.01(E), which defines a “hearing” (as that word is used in R.C. Chapter 119, and therefore by incorporation in R.C. 4123.352’s “formal hearing” provision) as “a public hearing by any agency in compliance with procedural safeguards afforded by sections 119.01 to 119.13 of the Revised Code.” By this reading of R.C. 4123.352 and 119.01(E), a “hearing” conducted pursuant to R.C. Chapter 119 encompasses the “procedural safeguard” of R.C. 119.12 — the right to appeal agency adjudications.
R.C. 119.12 provides a general right to appeal “any order of an agency issued pursuant to * * * [an] adjudication.” Thus, assuming that the board is an “agency” and its decision can be shown to be an “adjudication,” it would seem that the Ravens ought to be able to appeal the board’s disciplinary recommendations. But the definitions section of R.C. Chapter 119 further limits the applicability of this right of appeal:
“Sections 119.01 to 119.13 of the Revised Code do not apply to actions of the industrial commission or the bureau of workers’ compensation under sections 4123.01 to 4123.94 of the Revised Code with respect to all matters of adjudication * * R.C. 119.01(A).
This case, then, turns on three interrelated questions. The first two questions target whether the R.C. 119.12 right to appeal can apply here: (1) is the board an agency, and (2) does board action constitute an “adjudication”? The third question targets whether the R.C. 119.01(A) exclusion applies to the board: (3) is the board distinct from the bureau so that its actions are not “actions * * * of the bureau,” which are removed from the purview of R.C. Chapter 119 and its appeal provision? If the answer to all three questions is yes, then there is a right of appeal. If the answer to any question is no, then a party may not challenge board decisions by way of appeal to court.

*462
The Board Satisfies the Statutory Definition of an Agency

As the majority notes, R.C. 119.01(A) defines “agency” in three ways. The second — “the functions of any administrative or executive * * * board * * * specifically made subject to sections 119.01 to 119.13 of the Revised Code” — on its face encompasses the board’s disciplinary functions. R.C. 4123.352(C) specifically makes the board subject to R.C. Chapter 119 in disciplinary proceedings. Because R.C. Chapter 119 consists of “sections 119.01 to 119.13 of the Revised Code,” the board is therefore an agency within the meaning of R.C. 119.01(A).
The board’s disciplinary recommendations thus meet the first of the two qualifiers for R.C. 119.12’s right to appeal “any order of an agency issued pursuant to any other adjudication * * * to the court of common pleas of Franklin county.” (Emphasis added.)

Board Action Constitutes an Adjudication

The next question is whether a board disciplinary recommendation constitutes an “adjudication” as contemplated in the second qualifier of R.C. 119.12. If it does not, then there cannot be an R.C. 119.12 right of appeal. Because the majority finds the agency qualifier dispositive, the majority concedes the adjudication issue, noting only that “[ejveryone agrees that the board’s March 10, 1999 decision constitutes an order issued pursuant to an ‘adjudication,’ as that term is defined in R.C. 119.01(D).”
R.C. 119.01(D) defines an “adjudication” as “the determination by the highest or ultimate authority of an agency of the rights, duties, privileges, benefits, or legal relationships of a specified person, but does not include * * * acts of a ministerial nature.” Here, the board consists of three members whom the statute charges with investigating “all complaints or allegations of misconduct against a self-insuring employer or questions as to whether a self-insuring employer continues to meet minimum standards.” R.C. 4123.352(A) and (C). The board then may issue disciplinary recommendations to the bureau administrator, who “promptly and fully shall implement the recommendation.” R.C. 4123.352(C).
Board action satisfies the three foregoing requirements to constitute an R.C. Chapter 119 adjudication. First, the three board members are the “highest or ultimate authority” of the board, an agency. Second, they determine the rights, duties, privileges, benefits, or legal relationships of a specified person. Because R.C. 119.01(D) does not define “person,” the default definition of the term applies: “ ‘Person’ includes an individual, corporation, business trust, estate, trust, partnership, and association.” R.C. 1.59(C) (providing definitions “used in any statute, unless another definition is provided in such statute or a related statute”). Here, the board determines the rights, duties, privileges, benefits, or *463legal relationships of the five former football players and the Ravens. Third, the board’s actions are not ministerial in nature. Although the General Assembly does not define “ministerial” in R.C. Chapter 119, the legislature has directed that courts shall construe statutory words and phrases in context and according to common usage, unless the words have acquired a technical or particular meaning. R.C. 1.42. The common definition of “ministerial” is “[o]f or relating to an act that involves obedience to instructions or laws instead of discretion, judgment, or skill.” Black’s Law Dictionary (7 Ed.1999) 1011. Cf. State ex rel. Trauger v. Nash (1902), 66 Ohio St. 612, 618, 64 N.E. 558. Although the fact that the board recommends penalties might suggest that its determinations are not adjudications, the board’s penalty recommendations bind the bureau administrator in that the administrator lacks discretion to vary from the recommendations in implementing them. R.C. 4123.352(C). It is the board that the General Assembly charges with exercising decision-making and discretion.
For these reasons, board disciplinary recommendations constitute agency adjudications within the meaning of R.C. 119.01(D) and 119.12. This means that there is a right to appeal such determinations, unless board action constitutes bureau action that is exempted from R.C. Chapter 119 treatment.

Board Action Is Not Bureau Action

The remaining question is whether, even if the board is an agency making adjudications, the board is so intertwined with the bureau as to constitute a part of the bureau. If the board were part of the bureau so that board actions are “actions of the * * * bureau,” then the majority would be correct in concluding that the R.C. 119.12 right of appeal does not apply to the board. In fact, if the board is part of the bureau, no provision of R.C. Chapter 119 could apply to the board, save for the R.C. 119.01(A) exclusion.
But two basic reasons establish that, despite their interrelationship, the board is a separate entity from the bureau.
The first reason is that one cannot reconcile the statutory schemes of R.C. Chapter 4123 and Chapter 119 if board action constitutes bureau action. If the board is part of the bureau, R.C. 4123.352’s incorporation- of R.C. Chapter 119 directly conflicts with R.C. 119.01(A)’s exclusion of R.C. Chapter 119. That is, R.C. 4123.352(C) would refer parties to R.C. Chapter 119 for controlling authority regarding the board’s formal hearings, only to be met with the obstacle of R.C. 119.01(A) foreclosing that chapter’s application to R.C. 4123.352(C) formal hearings. But it is presumed that, in enacting a statute, the General Assembly intended a result feasible of execution. R.C. 1.47(D). Thus, construing R.C. 4123.352 and 119.01 in pari materia, the only reading that supports cohesive, feasible operation is the one that establishes the board as separate from the bureau, thereby obviating the R.C. 119.01(A) obstacle to the R.C. 119.12 right to *464appeal. Cf. Blackwell v. Bowman (1948), 150 Ohio St. 34, 43-44, 37 O.O. 323, 80 N.E.2d 493 (“It is a fundamental rule in construing a statute that all parts of it must be construed together and any apparent contradictions reconciled, if possible”).
The majority’s exegesis also runs afoul of the R.C. 1.47(B) presumption that “[t]he entire statute is intended to be effective,” because it nullifies R.C. 4123.352(C)’s incorporation of the entirety of R.C. Chapter 119 despite the plain language calling for such incorporation.
Today’s majority concludes that R.C. 4123.352(C) “incorporates R.C. Chapter 119 for the purpose of delineating the guidelines that govern the board’s actions on a predecisional administrative level. It does not, however, incorporate R.C. Chapter 119 into the process at the postadjudicatory level.” Its holding, then, is that the unambiguous text “Sections 119.01 to 119.13 of the Revised Code do not apply to actions of the industrial commission or the bureau of workers’ compensation under sections 4123.01 to 4123.94 of the Revised Code with respect to all matters of adjudication * * * ” actually means that some of the sections nevertheless still apply to board/bureau action. And when the General Assembly used inclusive language in R.C. 119.01(E) in defining a hearing as “a public hearing by any agency in compliance with procedural safeguards afforded by sections 119.01 to 119.13 of the Revised Code,” it was nevertheless excluding R.C. 119.12 when the board is involved. Neither proposition finds support in the text of the statutes or in our rules of statutory construction.
As support for its construction of the statutory scheme, the majority cites a number of cases as standing for the proposition that “[t]his is not the first time that the court has encountered legislation that incorporates R.C. Chapter 119 for' purposes other than judicial review.” I agree with this statement. None of the three cases the majority cites, however, supports its analysis because each concerned a dissimilar statutory scheme.
The majority first cites Plumbers & Steamfitters Joint Apprenticeship Commt. v. Ohio Civ. Rights Comm. (1981), 66 Ohio St.2d 192, 20 O.O.3d 200, 421 N.E.2d 128, as supporting its holding. I agree that this case supports the proposition that the General Assembly can incorporate portions of R.C. Chapter 119 without incorporating the R.C. 119.12 right to judicial review. But the important distinction between R.C. Chapter 4112 and the present case is that R.C. 4112.06 itself specifically provided for judicial review of commission orders. Here, R.C. Chapter 4123 contains no such provision; rather, R.C. 4123.352(C) incorporates the entirety of R.C. Chapter 119, including the appellate mechanism. Similarly, In re Seltzer (1993), 67 Ohio St.3d 220, 616 N.E.2d 1108, fails to inform the present inquiry. There, the court addressed whether orders issued by the bureau administrator under R.C. 4121.44(R) were subject to review under R.C. *465Chapter 119. Contrary to the majority’s characterization of the case, the fact that R.C. 4121.44(Q) contained a specific right of appeal under R.C. Chapter 119 that R.C. 4121.44(R) lacked is not the dispositive factor. Rather, the court held that because “the administrator’s decision to suspend a provider under R.C. 4121.44(R) is a ministerial act, * * * such a decision is not an ‘adjudication’ as defined in R.C. 119.01(D).” Id. at 225, 616 N.E.2d 1108. And because R.C. 119.12 provides for appeals of agency orders issued pursuant to adjudications, the court correctly determined that there was no right to appeal. Id. This contrasts with the present case, which all parties agree involves adjudications.
The majority’s reliance on Lexington Supermarket, Inc. v. United States Dept. of Agriculture (S.D.Ohio 1999), 84 F.Supp.2d 886, is equally unpersuasive. There, as the majority notes, the federal district court determined that vendors could not appeal decisions of the Ohio Department of Health under R.C. 119.12. But what the majority neglects to credit sufficiently is that the enabling statute in that case referred to R.C. Chapter 119 only for purposes of rulemaking; there was no direct or indirect incorporation of the R.C. 119.12 right to appeal adjudications. See R.C. 3701.132. In the instant case, however, R.C. 4123.352 incorporates the entirety of R.C. Chapter 119 — which includes both R.C. 119.12, which creates the right to appeal adjudications, and R.C. 119.01(E), which attaches this right to the definition of a hearing. None of the cases cited by the majority therefore targets the precise statutory framework at issue here. As such, they provide no substantive support for the majority’s reasoning. The only reasonable construction of R.C. Chapter 119 and Chapter 4123 that supports the substance of the General Assembly’s enactments is one that provides for judicial review.
The second reason compelling my dissent is that R.C. 4123.352(A) characterizes the board as distinct from the bureau for all but one limited purpose. That statute provides that “[flor administrative purposes, the board is a part of the bureau of workers’ compensation, and the bureau shall furnish the board with necessary office space, staff, and supplies.” (Emphasis added.) R.C. 4123.352(A). The Ravens urge the court to construe this language in accordance with the Latin maxim expressio unius est exclusio alterius — “to express or include one thing implies the exclusion of the other” — and find that the General Assembly has distinguished the board from the bureau for all purposes except for administrative purposes.
I agree with this reasoning. In so doing, I join the majority in appreciating that while this maxim may inform the court’s decision, the legal canon is not always controlling. Here, however, I find the maxim applicable. The General Assembly has enacted legislation in which the statutory detail — the “administra*466tive purposes” provision — conforms with the dominating general purpose of the statutory scheme: to establish the board as an agency separate from the bureau.
There exists further support for this position in R.C. 4123.352(A)’s mandate that “the bureau shall furnish the board with necessary office space, staff, and supplies.” If the board were indeed a part of the bureau, the General Assembly would not have needed to set forth the necessity for supplying administrative support in R.C. 4123.352(A). The predecessor of R.C. 4121.121(B)(4) already required the bureau administrator to “[p]rovide offices, equipment, supplies, and other facilities for the bureau.” (Emphasis added.) Former R.C. 4121.121(D), Sub.H.B. No. 201, 141 Ohio Laws, Part I, 2362. A court should construe a statute, if possible, so that “ ‘no clause, sentence, or word shall be superfluous, void, or insignificant.’ ” TRW Inc. v. Andrews (2001), 534 U.S. 19,—, 122 S.Ct. 441, 449, 151 L.Ed.2d 339, 350, quoting Duncan v. Walker (2001), 533 U.S. 167,-, 121 S.Ct. 2120, 2125, 150 L.Ed.2d 251, 259. See, also, Brown v. Martinelli (1981), 66 Ohio St.2d 45, 50, 20 O.O.3d 38, 419 N.E.2d 1081. The majority’s reading of the “administrative purposes” language, however, renders that portion of R.C. 4123.352(A) wholly superfluous.
The majority proffers an explanation for the statutory provision: that it serves “merely to designate the administrative agency to which the board belongs. It is simply an indication that the board is a part of the bureau rather than a part of the Industrial Commission.” Yet the majority’s theory insufficiently addresses the question of why the General Assembly specified this linkage for administrative purposes, when it supposedly intended that the board and bureau were linked for all purposes. Thus, while it is not itself dispositive, I find that the “administrative purposes” provision of R.C. 4123.352(A) is additional textual support for the view that the General Assembly intended that the board be distinct from the bureau for all but administrative purposes.

Conclusion

The statutory scheme set forth in R.C. Chapter 4123 and Chapter 119 evinces legislative intent to establish the board as a separate agency from the bureau. Accordingly, I would hold that Chapter 119, with its right to appeal to court, applies to board disciplinary recommendations. And once a party appeals a board disciplinary recommendation, the board lacks jurisdiction to vacate that recommendation. See Lorain Edn. Assn. v. Lorain City School Dist. Bd. of Edn. (1989), 46 Ohio St.3d 12, 544 N.E.2d 687, syllabus (“When a notice of appeal from a decision of an administrative agency has been filed, the agency is divested of its inherent jurisdiction to reconsider, vacate or modify the decision unless there is express statutory language to the contrary”).
Dinn, Hochman, Potter & Levy, L.L.C., and Irwin J. Dinn, for appellee.
Betty D. Montgomery, Attorney General, and William J. McDonald, Assistant Attorney General, for appellant Self-Insuring Employers Evaluation Board.
Comrich & Comrich Co., L.P.A., and Neil Comrich, for appellants Ricky Bolden, Paul Farren, Mark Harper, Lee Jones, and Stacey Hairston.
Vorys, Sater, Seymour & Pease, L.L.P., F. Daniel Balmert and Deron A. Cook, urging affirmance for amicus curiae General Motors Corp.
Because I would therefore affirm the judgment of the court of appeals, I respectfully dissent.

. I express no opinion on whether board orders of corrective action that do not arise from formal hearings are appealable. See R.C. 4123.352(C).